

Exhibit 10.8
SIXTH AMENDMENT OF OFFICE LEASE AGREEMENT
This Sixth Amendment of Office Lease Agreement (“Sixth Amendment”) is entered
into as of February 16, 2007, by and between NORTHBOROUGH PARTNERS, LP, a
Delaware limited partnership (“Landlord”), and NOBLE ENERGY, INC., a Delaware
corporation (“Tenant”).
WHEREAS, EOP-Northborough Tower Limited Partnership, as landlord (“Original
Landlord”) and Tenant executed an Office Lease Agreement dated on or about
October 23, 2002, covering space located in the building known as Northborough
Tower (the “Building”) in Houston, Texas;
WHEREAS, TX-Northborough Tower Limited Partnership (“Successor Landlord”), as
successor-in-interest to Original Landlord, and Tenant executed that certain
First Amendment dated as of May 14, 2003, that certain Second Amendment dated as
of May 27, 2003, that certain Third Amendment dated as of September 27, 2004,
that certain Fourth Amendment dated as of December 28, 2005, and that certain
Fifth Amendment dated as of February 13, 2007, amending such Office Lease
Agreement;
WHEREAS, such Office Lease Agreement, as so amended is herein referred to as the
“Lease”;
WHEREAS, Landlord has succeeded to the interests of Original Landlord and
Successor Landlord in and to the Lease;
WHEREAS, Landlord and Tenant desire to amend the Lease.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Definitions. All capitalized terms in this Sixth Amendment shall have the
respective definitions as set forth in the Lease, except as otherwise expressly
provided herein.
2.    Section 5(b) of the Fifth Amendment to the Lease is hereby revised to read
in its entirety as follows:
a.
The Seventh Expansion Space is currently leased to and occupied by Republic
Insurance, a Delaware corporation (“Republic”). Republic’s lease with Landlord
will expire on the date (the “Republic Termination Date”) that is the earlier to
occur of (i) April 30, 2007 and (ii) such earlier date that Republic vacates the
Seventh Expansion Space in accordance with an early termination agreement which
Landlord has negotiated or is in the process of negotiating with Republic (the
“Republic Termination Agreement”). The Term for the Seventh Expansion Space
shall commence on the day (the “Seventh Expansion Effective


1



--------------------------------------------------------------------------------



Date”) which is one day after the later of (A) the Republic Termination Date or
(B) the date Republic vacates the Seventh Expansion Space.
3.    Section 5(c) of the Fifth Amendment to the Lease is hereby revised to read
in its entirety as follows:
a.
The Base Rent and Base Year for the Seventh Expansion Space shall be as follows:

Period
Rentable Square Feet
Annual Base Rent per Rentable Square Foot
Annual Base Rent
Monthly Base Rent
Base Year
Seventh Expansion Effective Date-April 30, 2007
8,497
$18.50
$157,194.50
$13,099.54
2002
May 1, 2007-April 30, 2010
8,497
$22.25
$189,058.25
$15,754.85
2007
May 1, 2010-April 30, 2013
8,497
$24.25
$206,052.25
$17,171.02
2007



All such Base Rent shall be payable by Tenant in accordance with the Lease.
Provided no Material Default by Tenant then exists, Tenant shall be entitled to
an abatement of Base Rent regarding the Seventh Expansion Space for 60 days
beginning on May 1, 2007 (the “Seventh Expansion Base Rent Abatement Period”).
If a Material Default exists at any time during the Seventh Expansion Base Rent
Abatement Period, all abated Base Rent with respect to the Seventh Expansion
Base Rent Abatement Period shall become immediately due and payable. The payment
of abated Base Rent in the event of a default shall not limit or affect any of
Landlord’s other rights pursuant to the Lease or at law or in equity. During the
Seventh Expansion Base Rent Abatement Period, only Base Rent applicable to the
Seventh Expansion Space shall be abated and all other Base Rent and all
Additional Rent and other charges specified in the Lease shall continue to
accrue.
4.    Tenant shall reimburse Landlord within thirty (30) days of Landlord’s
demand for Landlord’s legal fees incurred in connection with this Sixth
Amendment and the Republic Termination Agreement.
5.    Miscellaneous.
a.
Tenant further acknowledges that Tenant has no existing claims, defenses
(personal or otherwise), or rights of set-off whatsoever with respect to the
Lease and Tenant further acknowledges and represents that to its knowledge no
event has occurred and no condition exists which would constitute a Material
Default by Landlord under the Lease, either with or without notice or lapse of
time, or both.


2



--------------------------------------------------------------------------------



b.
This Sixth Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. The Lease, as modified by this Sixth
Amendment, contains the entire agreement between the parties. In addition, no
agreement shall be effective to change, modify or terminate this Sixth Amendment
or the Lease in whole or in part unless such is in writing and duly signed by
the party against whom enforcement of such change, modification or termination
is sought.

c.
Each signatory of this Sixth Amendment represents hereby that he or she has the
authority to execute and deliver this Sixth Amendment on behalf of the party for
which such signatory is acting. This Sixth Amendment may be executed in multiple
counterparts, all of which together shall constitute one instrument. Faxed or
scanned signatures are acceptable.

d.
In the event of any conflict between the Lease and this Sixth Amendment, this
Sixth Amendment shall control. The Lease, as amended hereby, is hereby ratified
and affirmed, and shall continue in full force and effect.

e.
Submission of this Sixth Amendment by Landlord is not an offer to enter into
this Sixth Amendment but rather as a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Sixth Amendment until both Tenant and
Landlord have executed and delivered this Sixth Amendment.

Executed as of the date first set forth above.

3



--------------------------------------------------------------------------------



LANDLORD:


NORTHBOROUGH PARTNERS, LP, a Delaware limited partnership


By: Northborough Partners GP, LLC,  
a Delaware limited liability company,  
its general partner


By: CDI Northborough, LP, 
a Delaware limited partnership, 
its managing member


By: CDI Northborough Partners, LLC, 
a Delaware limited liability company, 
its general partner


By: ATK, II, LLC, a Delaware limited 
liability company, its managing member 



   
Alan T. Kessler, Sole Member


TENANT:


NOBLE ENERGY, INC, a Delaware corporation




By:    
Arnold J. Johnson, Vice President




4

